           Case 2:19-cv-05256-KSM Document 19 Filed 06/17/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 KYLE HALL,                                              CIVIL ACTION

       Plaintiff,
                                                         NO. 2:19-cv-05256-KSM
       v.

 THE UNITED STATES OF AMERICA,

       Defendant.


                                          ORDER

      AND NOW, this 17th day of June, 2020, having considered Defendant’s Motion to

Dismiss (Doc. No. 9) and Plaintiff’s opposition thereto (Doc. No. 11), it is ORDERED that

Defendant’s Motion (Doc. No. 9) is GRANTED.

      IT IS FURTHER ORDERED that:

      1.       This action is DISMISSED WITH PREJUDICE.

      2.       The clerk of court shall mark this matter as CLOSED.

IT IS SO ORDERED.



                                                  /s/ Karen Spencer Marston
                                                  KAREN SPENCER MARSTON, J.
